Citation Nr: 1712139	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a disability affecting the lower extremities, to include a bilateral leg disability manifested by weakness and pain or neuropathy.

2.  Entitlement to service connection for a disability manifested by neurologic symptoms in the hands, claimed as neuropathy.

3.  Entitlement to service connection for tremors.

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance (A&A)/ housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1986 and from November 1986 to April 1992.  His period of service from November 1986 to April 1992 has been determined to be dishonorable for VA benefits purposes. 

These matters came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record.

These matters were remanded in July 2014.

In a June 2015 rating decision, the RO granted service connection for degenerative disc disease, cervical spine, assigning a 20 percent rating, effective September 16, 1992; degenerative disc disease, lumbar spine, assigning a 20 percent rating, effective April 28, 2009; fibromyalgia, assigning a 20 percent rating, effective September 16, 1992; erectile dysfunction, assigning a noncompensable rating, effective April 28, 2009; and, SMC due to loss of a creative organ, effective April 28, 2009.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  The weight of the evidence indicates that bilateral carpal tunnel syndrome and a peripheral nerve condition of the hands is due to service-connected degenerative disc disease of the cervical spine.

2.  The weight of the evidence indicates that paresthesias, right hand and foot, are due to service-connected fibromyalgia.  

3.  The weight of the evidence indicates that tremors are due to medication taken for service-connected posttraumatic stress disorder (PTSD) with persistent depressive disorder.  

4.  The Veteran is unable to perform the basic functions of self care and is so helpless due to his service-connected disabilities as to be in need of the regular aid and attendance of another individual.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome/peripheral nerve condition have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for paresthesias, right hand and foot, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for tremors have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Neuropathy

With respect to the bilateral leg disability and neuropathy claims, the Veteran has complained of multiple symptoms, including numbness and pain, involving his extremities over the last several years.  His diagnoses have included carpal tunnel syndrome, tarsal tunnel syndrome, and noted weakness in the lower extremities.  

The January 2011 VA examiner diagnosed bilateral carpal tunnel syndrome and a peripheral nerve condition associated with cervical spine disability.  

Subsequent to this opinion, service connection was established for degenerative disc disease, cervical spine.  

In light of the VA examiner's opinion that he has bilateral carpal tunnel syndrome and a peripheral nerve condition due to his service-connected cervical spine disability, the Board finds that service connection is warranted for neurologic disorder of the bilateral hands.  

The April 2015 VA examiner found that the Veteran has paresthesias in his right hand and right foot, which were attributed to his service-connected fibromyalgia.  

In light of the VA examiner's opinion that he has paresthesias affecting the right hand and right foot due to his service-connected fibromyalgia, the Board finds that service connection is warranted for paresthesias, right hand and foot.  

As detailed by the Board in July 2014, the RO indicated in the March 2011 rating decision that the Veteran's claim for leg weakness and pain was considered reopened from a previously denied claim.  The Board noted that the only prior claim addressing a similar issue was a claim for tarsal tunnel syndrome that was denied in a July 1994 rating decision.  The Board observed, however, that the Veteran filed a May 1995 statement that can be construed as expressing disagreement with the denial of that claim, and inter alia, a claim for carpal tunnel syndrome.  This statement was deemed a timely notice of disagreement (NOD) with respect to the denial of those claims, and thus, the proper course of action was for the RO to promptly issue a statement of the case with regard to those claims.  Thus, as the Board has granted service connection for bilateral carpal tunnel syndrome/peripheral nerve condition and paresthesias in his right hand and right foot, consideration of the May 1995 NOD is referred to the Agency of Original Jurisdiction (AOJ) in the award of an effective date. 

Tremors

With respect to the claimed right-sided tremors, the Veteran has attributed such tremors to his service-connected fibromyalgia and headaches.  The January 2011 VA examiner alluded to an absence of diagnosed tremors.  The Board notes, however, that tremors are noted in his VA treatment records, including during an April 2013 neurology consultation.  

In April 2015, the Veteran underwent a VA examination.  While the VA examiner opined that a disability manifested by right-sided tremors was not caused or aggravated by service-connected headaches or fibromyalgia, the examiner explained that the tremors have been attributed to "parkinsonism" from his psychiatric medications because it seemed to improve quite a bit after adjusting the dosage down.  The examiner commented that the fact that the tremors have improved greatly with medication adjustment is some evidence that the psychotropic medications may be the cause, as they are known to cause akisthesia/dyskinesia.  The examiner stated that unfortunately the medications cannot be totally discontinued as they do control his mental health conditions.  

In light of the VA examiner's opinion that the Veteran has tremors due to medication taken for a service-connected disability, the Board finds that service connection is warranted for such.  Moreover, while the claim had been developed as an appeal for right-sided tremors, the neurologic consult indicates bilateral involvement.  The Board finds that the claim broadly encompasses tremors bilaterally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

Entitlement to SMC

The Veteran in this case seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for PTSD with persistent depressive disorder (70 percent 04/28/2009); tension and migraine headaches (30% 04/28/2009); fibromyalgia (20% 09/16/1992); degenerative disc disease, cervical spine (20% 09/16/1992); degenerative disc disease, lumbar spine (20% 04/28/2009); bilateral tinnitus (10% 11/01/2011); varicose veins, right lower extremity (40% 04/11/2001; 10% 01/07/2016); varicose veins, left lower extremity (40% 04/11/2001; 10% 01/07/2016); erectile dysfunction (0% 04/28/2009); bilateral hearing loss (0% 11/01/2011); scars, bilateral legs, status post vein stripping (0% 07/14/2015); chronic prostatitis (30% 04/11/2001; 40% 11/16/2009; 0% 01/07/2016).

The April 2015 VA examiner opined that the Veteran does have permanent need for regular aid and attendance due to his service-connected disabilities.  The examiner explained that it was not so much the physical disabilities themselves that created the need for aid and attendance, as even with his severe chronic pain condition overall in the office the examiner found he moved well enough to get around the house without the aid of another person, dress and undress himself in most cases, keep himself ordinarily clean and presentable; adjust his orthopedic appliances (cane, and a walker that he uses on occasion); feed himself; attend to the wants of nature; and to protect himself from the hazards or dangers incident to his daily environment.  The examiner did note that he had particularly "bad" days in which he would need help with getting off the toilet due to low back pain and needed assistance buttoning his shirt/pants due to his hand arthritis pain. Strongly influencing the examiner's opinion that the Veteran needed regular aid and attendance were the emotional and neurocognitive effects caused by the service-connected disabilities (depression, anxiety, memory loss/forgetfulness, decreased concentration/focus, ability to make decisions, prudent handling finances), which rendered him unable, a majority of the time, to be trusted to get himself food (though he can cook and feed himself, if reminded), take his correct medications in the right dosages and on time, to turn off appliances, and perform similar tasks that could cause hazards around the home.  The examiner noted that the Veteran has made some mistakes with the finances of late and so his wife was taking over more of that duty.  

The examiner found that the Veteran is not substantially housebound by necessity.  He was not confined to the home due to his physical conditions.  He was free and physically able to leave the home, though he often chooses not to.  The examiner noted that the Veteran and his wife felt it was unsafe for him to drive anymore due to his musculoskeletal conditions.  Therefore, if he needed to go somewhere by car, he would be accompanied by his wife.  They reported taking short walks outside the home as the weather warmed, in an attempt to lose weight to help his orthopedic conditions.  He can sit, stand, and walk on his own with the use of a cane, and he could get into and out of vehicles.  The Veteran was not bedridden, nor wheelchair bound.

The examiner stated that the emotional/cognitive symptoms associated with the service-connected conditions and the medications for them do impair the Veteran's desire to leave the home, certainly, though they did not preclude it.  In the office during the examination, the examiner did not find evidence of a significantly heightened level of anxiety, neurocognitive disability, or other emotional distress that, at least outwardly, would get him into trouble with the public or involved in negative situations with negative consequences for the Veteran.

Based on the VA examiner's opinion, the Board concludes that there is a state of equipoise of the positive and the negative evidence.  While the Veteran can move around the house, dress and undress, and groom and feed himself, the VA examiner has determined that his emotional and neurocognitive effects render him unable to reliably feed himself without being reminded, as well as to take his medications, turn off appliances, and ensure that he maintains a safe environment.  The opinion of the examiner leads to a finding that the Veteran has impaired cognitive skills which render him incapable of handling all of his personal affairs and managing his funds, and prevents his ability to function and complete all of the activities of daily living and maintain a safe living environment.  With the positive and the negative evidence in a state of approximate balance, the Board finds that the criteria for aid and attendance benefits have been met.  38 U.S.C.A. § 5107(b).

As special monthly compensation based on the need for aid and attendance is a higher benefit than special monthly compensation based on housebound status, the question of whether the Veteran is housebound is rendered moot.  38 C.F.R. § 3.351(d).  


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.

Entitlement to service connection for paresthesias, right hand and foot, is granted.

Entitlement to service connection for tremors is granted.  

Entitlement to SMC based on the need for aid and attendance is granted.






REMAND

As determined hereinabove, service connection has been established for paresthesias of the right foot, but clarification is necessary to determine whether the Veteran has another disability affecting the lower extremities

The January 2011 VA examiner found peripheral neuropathy affecting the lower extremities associated with his nonservice-connected diabetes mellitus and determined that there was no lumbar spine associated neuropathy.  

The April 2015 VA examiner diagnosed restless leg syndrome, which causes sleep disturbance and can cause fatigue and contribute to depression.  The examiner, however, did not adequately address whether the Veteran has restless leg syndrome or another disability affecting the lower extremities that is associated with a service-connected disability.  Also, consideration must be given to the prior diagnoses of record, to include tarsal tunnel syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the April 2015 VA examiner (H.M.H., M.D.) (or another qualified VA examiner if the April 2015 VA examiner is unavailable) review the virtual folders and provide opinions as to the following:

a)  whether it is at least as likely as not (50 percent or greater) that the Veteran has a disability affecting the lower extremities, to include restless leg syndrome, tarsal tunnel syndrome, or neuropathy, caused by a service-connected disability.  

If not, is it at least as likely as not (50 percent or greater) that any disability affecting the lower extremities, to include restless leg syndrome, tarsal tunnel syndrome, or neuropathy, has been aggravated (permanently worsened beyond its natural progression) by a service-connected disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to the prior diagnoses of record.

Finally, for any lower extremity disorder identified as being caused or aggravated by a service-connected disability, the examiner should clearly state the likely symptoms of such, and state whether they would be entirely duplicative of the symptoms manifested by the right leg paresthesias, fibromyalgia, or varicose veins.  If not, explain what symptoms would be unique to the disorders identified on examination and what symptoms would be unique to the already service-connected disabilities?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  Readjudicate entitlement to service connection for a disability of the lower extremities, other than paresthesias, right foot.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


